Opinion.
Arnold, J.,
delivered the opinion of the court:
E. Zimmerman, as trustee under his father’s will, has authority to collect the debt secured by the trust deed of 1854, and, as an incident thereto, to compromise and settle the same in the manner he deemed most beneficial to the estate of his father. 2 Perry on Trusts, § 482.
The validity of his own appointment as trustee and his bona fides in the transaction with appellee could not be questioned in his own behalf, and they are not questioned by the other heirs of Solomon Zimmerman. The record shows that in the exercise of the authority with which he was invested by his father’s will and by the law, E. Zimmerman did, upon certain conditions which had been complied with by appellee, agree and promise to release the land in controversy from the incumbrance in favor of his father’s estate.
If the land was sold and struck off to him a few days before appellee made the last payment thereon, it appears that afterward, in pursuance of the previous arrangement, he received from appellee the balance due on the contract.
When the power possessed and exercised by him in reference to the collection of the debt due the estate is considered in connection with the approval of the report and account filed by him in the Probate Court of Ohio in 1871, and the subsequent reference to and approval of the same accounts in 1882, in the settlement made by the appellants among themselves, the conclusion cannot be resisted that the proper result was reached in the lower court.

Affirmed.